Appeal by the defendant, as limited by his motion, from four sentences of the Supreme Court, Queens County (Clabby, J.), all imposed August 12, 1991.
Ordered that the sentences are affirmed.
We find that the defendant’s purported waiver of his right to appeal his sentences was not valid (see, People v DeSimone, 80 NY2d 273, 282-283).
We have examined the defendant’s contention that the sentences were excessive and find it to be without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Sullivan, Lawrence, Ritter and Copertino, JJ., concur.